DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  the word “that” or “which” should be added before “provides a resilient barrier to”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 respectively of U.S. Patent No. 10,555,708 B2 (hereinafter Egolf). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-16 are identical to the respective claims of Egolf except that the word “shield” has been substituted for “wall” (and “relative to” has replaced “from” in claims 1 .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua (CN 203169204U).
Regarding claim 1, Hua teaches a shield structure configured to protect a head and/or neck of a patient during a radiologic procedure, comprising:
A bottom shield (lead rubber pad 2) that includes radiation attenuating material (lead) and that is configured to be positioned between the head and/or neck of the patient and a radiation source so as to shield the patient from radiation directed toward the bottom of the patient (paragraph 19), wherein the bottom shield is of a general size to shield the head and/or neck of the patient;
A side shield (lead glass cover 1) that includes radiation attenuating material and that is configured to extend upwards relative to the bottom shield so as to shield the patient from radiation directed toward a side of the patient (radiation from side blocked by lead glass 1, paragraph 19); and

	Regarding claim 3, Hua teaches that the bottom shield and the side shield are separate structures (lead rubber pad 2 and lead glass cover 1).
	Regarding claim 4, Hua teaches that the side shield includes a front portion (portion opposite tail opening for shielding top of patient’s head, figure 1), a first side portion (left side portion) and a second side portion (right side portion).
	Regarding claim 5, Hua teaches that the front portion, the first side portion and the second wall portion are a continuous, unitary wall structure (figure 1).
	Regarding claim 14, Hua teaches a method of protecting a head and/or neck of a patient during a radiologic procedure, comprising:
	Positioning the head and/or neck of the patient in a shield structure, wherein the shield structure has a bottom shield (lead rubber pad 2) that includes radiation attenuating material and is positioned between the head and/or neck of the patient and a radiation source (paragraph 19), and a side shield (lead glass shield 1) that includes radiation attenuating material and extends upward relative to the bottom shield; and
	Exposing the patient to radiation to conduct the radiologic procedure (paragraph 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hua.
Regarding claim 2, Hua teaches all the limitations of claim 1 as described above.  Hua does not teach that the bottom shield and the side shield are a continuous, unitary structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hua by integrating the bottom lead pillow and the side shield as a unitary structure, as it has been held that making the parts of an invention into an integral construction “would be a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP 2144/04 V B [R-10.2019]).  In this case, one of ordinary skill in the art would be motivated to integrate the lead glass shield and lead pillow in order to increase the stability of the structure and eliminate the need for assembly and disassembly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Cadwalader et al. (US 9,271,685 B2).
	Regarding claim 6, Hua teaches all the limitations of claim 4 as described above. Hua does not teach that the front portion, first side portion, and second side portion are separate structures. 
	Cadwalader teaches a radiation shield having multiple shield portions formed as separate structures (shields 24a and 24b, figure 2).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hua by making the front and side portions of the In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 V C R-10.2019) and one of ordinary skill in the art would do so in order to make the portions of the shield adjustable relative to each other as taught by Cadwalader (paragraph 19) in order to optimize the radiation protection for a given procedure and patient.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Lemer (US 20200100736 A1).
Regarding claims 7 and 15, Hua teaches all the limitations of claims 1 and 14 as described above.  Hua does not teach that the side shield includes a movable portion that is movable substantially vertically relative to the bottom shield between a retracted position and an extended position, wherein the side shield provides greater shielding to the patient when the movable portion is in the extended position (i.e. extending a movable portion of the side shield from a retracted to an extended position to provide greater shielding to the patient during the radiologic procedure).
	Lemer teaches a radiation shield having a vertical telescopic portion (front wall structure 2, paragraph 118) which provides greater shielding when in an extended position.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hua so that the side panels are telescopic panels with adjustable height, based on the teaching of Lemer that adjustable height panels allow greater flexibility and selection of a desired size for the radiation shield.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Sheetz (US 20080276554 A1).
Regarding claim 8, Hua teaches that the bottom wall and side wall include a shielding layer that includes radiation attenuating material (lead and lead glass).
Hua does not teach that the bottom wall or the first side wall include a first structural layer that supports and at least partially covers the shielding layer.
Sheetz teaches a radiation shield having a shielding layer that includes radiation attenuating material (layer 172, may include lead glass, paragraph 20) and a first structural layer (first outer layer 170) that supports and covers the shielding layer (covers, figure 2B; adds support, paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the side and/or bottom shield of Hua to have the structural layer of Sheetz in order to add support to the shield of Hua while maintaining a light weight and preventing a patient from being exposed to potentially toxic lead.
Regarding claim 9, Sheetz teaches that the radiation shield includes a second structural layer (second outer layer 171) that supports and at least partially covers the shielding layer. It would have been obvious to one of ordinary skill in the art at the time of the invention to add this layer as well as the first support layer to the shield of Hua for the reasons described above.
Regarding claim 10, Hua teaches that the radiation attenuating material includes lead.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Sheetz and in further view of Lorenzi (Lorenzi, “Latest Advances in Health Care Cleaning and Disinfection Chemicals”, Health Facilities Management, 2017).
Regarding claim 11, Hua and Sheetz teach all the limitations of claim 8 as described above.  Hua and Sheetz do not teach that the firs structural layer is formed of a material that provides a resilient barrier to, and will not be denatured by, EPA-registered hospital disinfectants.
Lorenzi teaches a hospital disinfectant (Clorox Healthcare hydrogen peroxide cleaner disinfectant) which is noncorrosive to surfaces commonly found in health care facilities (p. 5 paragraphs 10-11).
It would have been obvious to one of ordinary skill in the art to clean the radiation shield of Hua and Sheetz with the disinfectant taught by Lorenzi as a matter of selecting a known type of disinfectant used in the art which does not damage the radiation shield outer layer of Sheetz.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Sheetz and Lorenzi and in further view of Long (US 20120273622 A1).
Regarding claim 12, Hua, Sheetz and Lorenzi teach all the limitations of claim 11 as described above.  Hua, Sheetz and Lorenzi do not teach that the first structural layer includes carbon fiber.
Long teaches a structural layer (outer wall 22) for a radiation shield that may include carbon fiber (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hua, Sheetz and Lorenzi so that the outer layer is .
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Morgan (US 6,481,888 B1).
Regarding claim 13, Hua teaches all the limitations of claim 1 as described above.  Hua does not teach a first skirt disposed on a first side of a bottom shield that hangs down relative to the bottom shield and a second skirt disposed on a second side of the bottom shield that hangs downward relative to the bottom shield, wherein each of the first and second skirts comprises radiation attenuating material.
Morgan teaches a radiation shield having first and second skirts (shielding panels 34 and 35, figure 2) which hang down relative to a radiation shield (drape 31), wherein each of the first and second skirts comprise radiation attenuating material (lead, column 3 line 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hua to have the radiation skirts taught by Morgan, in order to protect the operator from scattered radiation (column 3 lines 36-39).
Regarding claim 16, Hua teaches all the limitations of claim 13 as described above.  Hua does not teach disposing a body part of medical personnel between a first skirt disposed on a first side of a bottom shield that hangs down relative to the bottom shield and a second skirt disposed on a second side of the bottom shield that hangs downward relative to the bottom shield, wherein each of the first and second skirts comprises radiation attenuating material.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hua to have the radiation skirts taught by Morgan, in order to protect the operator from scattered radiation (column 3 lines 36-39).  It would further be obvious to place a body part (e.g. a hand) of an operator between the skirts at least at certain times, e.g. to reach the radiation source under the patient table of Hua. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID E SMITH/Examiner, Art Unit 2881